 



Exhibit 10.5

 

 



Radiant

Discretionary Management Incentive Compensation Plan

 

INTRODUCTION

 

Radiant Logistics, Inc., a Delaware corporation (hereinafter referred to as the
“Corporation”), hereby establishes an incentive compensation plan to be known as
the “Radiant Discretionary Management Incentive Compensation Plan” (hereinafter
referred to as the “Plan”), as set forth in this document. The Plan permits the
grant of incentive payments to eligible employees of the Corporation and of
certain of the Corporation’s Subsidiaries.

 

The Plan shall become effective on July 1, 2012 and provides for a pay system
that supports the Corporation’s business strategy and emphasizes
pay-for-performance by tying reward opportunities to carefully determined and
articulated performance goals at corporate, operating unit, business unit and/or
individual levels.

 

The incentive payments described herein are discretionary in nature and may be
reduced, at any time and in any amount, by the Board of Directors of the
Corporation (in the case of payments that otherwise would be made to the
Corporation’s Chief Executive Officer) and by the Chief Executive Officer of the
Corporation (in the case of payments that otherwise would be made to any other
Participant in the Plan).

 



 

 

 



Radiant Discretionary Management Incentive Compensation Plan



 

 

I

DEFINITIONS

 

For purposes of this Plan, the following terms shall be defined as follows
unless the context clearly indicates otherwise:

 

(a) “Board of Directors” or “Board” shall mean the Board of Directors of the
Corporation.

 

(b) “Cause” means (i) with respect to an individual who is party to a written
agreement with the Corporation or any Subsidiary that contains a definition of
“cause” or “for cause” or words of similar import for purposes of termination of
service thereunder by the Corporation or any Subsidiary, “cause” or “for cause”
as defined in such agreement; (ii) in all other cases (A) any violation of a
law, rule or regulation other than minor traffic violations, including without
limitation, any violation of the Foreign Corrupt Practices Act; (B) a breach of
fiduciary duty for personal profit; (C) fraud, dishonesty or other acts of
misconduct in the rendering of services on behalf of the Corporation (or any
Subsidiary) or relating to the Employee’s employment; (D) misconduct by the
Employee that would cause the Corporation or any Subsidiary to violate any state
or federal law relating to sexual harassment or age, sex or other prohibited
discrimination or any violation of written policy of the Corporation, a
Subsidiary or any successor entity adopted in respect to such law; (E) failure
to follow the Corporation’s or any Subsidiary’s work rules or the lawful
instructions (written or otherwise) of the Board of Directors of the Corporation
(or any Subsidiary) or a responsible executive to whom the Employee directly or
indirectly reports, provided compliance with such directive was reasonably
within the scope of the Employee’s duties and the Employee was given notice that
his or her conduct could give rise to termination and such conduct is not, or
could not be cured, within ten (10) days thereafter; or (F) any violation of a
confidentiality or non-competition agreement or patent assignment agreement or
any agreement relating to the Corporation’s or any Subsidiary’s protection of
intellectual property rights.

 

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(d) “Committee” shall mean the committee of one or more persons designated by
the Board to serve as the Committee. The members of the Committee may, but need
not, be Employees of the Corporation or members of the Board.

 

(e) “Compensation” shall mean a Participant’s base salary for a Plan Quarter
with respect to which a Quarterly Incentive Award may become payable.

 



-2-

 

  



Radiant Discretionary Management Incentive Compensation Plan



  

 

(f) “Corporation” shall mean Radiant Logistics, Inc., a Delaware corporation.

 

(g) “Employee” shall mean, with respect to any Plan Quarter, an individual
designated by the Committee as a common-law employee of the Corporation or of
any Subsidiary.

 

(h) “Executive” means an employee of the Corporation or of any Subsidiary whose
compensation is subject to the deduction limitations set forth under Code
Section 162(m).

 

(i) [Reserved]

 

(j) “Outside Director” shall mean a director of the Corporation who satisfies
the definition of (i) “outside director” as set forth in Section 162(m) of the
Code and the regulations promulgated thereunder and (ii) “independent director”
as set forth in Section 803(A) of the NYSE/AMEX Listing Standards.

 

(k) “Participant” shall mean, with respect to any Plan Quarter, any Employee
satisfying the participation provisions of Article III, hereof, for such Plan
Quarter.

 

(m) “Plan Quarter” shall mean each consecutive three-month period (starting on
July 1st, October 1st, January 1st and April 1st) ending in a Plan Year.

 

(n) “Plan Year” shall mean each fiscal year of the Corporation ending on and
after June 30, 2012 (a “Fiscal Year”); provided, however, that, for all purposes
of this Plan, a Fiscal Year during which this Plan is terminated (and each
subsequent Fiscal Year) shall not be considered to be a “Plan Year”.

 

(n) “Quarterly Incentive Award” shall mean the bonus payable to Participants
with respect to each Plan Quarter pursuant to the provisions of Article IV,
hereof.

 

(o) “Subsidiary” shall mean a corporation of which more than fifty percent (50%)
of the aggregate of its outstanding voting securities are owned by the
Corporation and which has adopted this Plan with the consent of the Board.

 



-3-

 

  



Radiant Discretionary Management Incentive Compensation Plan



 

 

II

ADMINISTRATION

 

(a) Administration; Term of Office; Appointment of Chairperson. The Plan shall
be administered by the Committee. Each member of the Committee shall hold office
until the date that he or she resigns from the Committee or (if earlier) he or
she is removed from membership on the Committee by action of the Board (or, if
the members of the Committee are designated by the Board by reference to title,
the date such individual ceases to serve in the position to which such title is
assigned). In the event an individual for any reason ceases to be a member of
the Committee, the Board shall appoint another qualified individual to serve on
the Committee (or, if the members of the Committee are designated by title, the
individual succeeding to such title shall automatically become a member of the
Committee). The members of the Committee shall choose from among themselves one
such member to serve as Chairperson of the Committee.

 

(b) Quorum and Manner of Acting. Except as hereinafter provided, a majority of
the members of the entire Committee shall constitute a quorum for the
transaction of business and the vote of a majority of the Committee members
present at the time of the vote shall be the act of the Committee. In the
absence of a quorum at any meeting of the Committee, a majority of the Committee
members present thereat may adjourn such meeting to another time and place.
Notice of the time and place of any such adjourned meeting shall be given to the
Committee members who were not present at the time of the adjournment and,
unless such time and place were announced at the meeting at which the
adjournment was taken, to the other Committee members. At any adjourned meeting
at which a quorum is present, any business may be transacted which might have
been transacted at the meeting as originally called. The Committee members shall
act only as a Committee and the individual Committee members shall have no power
as such. In the event any Committee member is disqualified from acting on a
specific matter pursuant to Section 2(k) hereof, such individual shall not be
taken into account in determining whether a quorum of the Committee exists for
taking action with respect to such matter.

 

(c) Action Without a Meeting. Any action required or permitted to be taken by
the Committee at a meeting may be taken without a meeting if all members of the
Committee consent in writing to the adoption of a resolution authorizing such
action. The resolution and written consents thereto by the members of the
Committee shall be filed with the minutes of the proceedings of the Committee.

 



-4-

 



 



Radiant Discretionary Management Incentive Compensation Plan



  

 

(d) Organization. At each meeting of the Committee, the Chairperson of the
Committee, or in his or her absence or inability to act, another Committee
member chosen by a majority of the Committee members present, shall act as
chairperson of the meeting and preside thereat. Any person (who need not be a
member of the Committee) appointed by the Chairperson of the Committee shall act
as secretary of the meeting and keep the minutes thereof.

 

(e) Disqualification. Each member of the Committee shall be disqualified from
acting as such with respect to all matters that concern such person individually
(but not with respect to matters affecting a group of persons of which such
person is merely a member).

 

(f) Responsibilities of the Committee. The Committee has all responsibilities
for controlling and administering the Plan. Specifically, the Committee will
have certain specific powers, responsibilities, and duties, including, but not
necessarily limited to, the following:

 

(i)To establish and enforce certain rules, regulations, and procedures as it
deems necessary or proper for the efficient administration of the Plan;

 

(ii)To interpret the Plan, with its interpretations made in good faith to be
final and conclusive, and to decide all questions concerning the Plan;

 

(iii)To determine the eligibility of any individual to participate in the Plan,
and to require any person to furnish any information as it may request to
properly administer the Plan as a condition to that person receiving any benefit
under the Plan;

 

(iv)To compute the amount of benefits that are payable to any Participant or
beneficiary in accordance with the provisions of the Plan, and to determine the
person or persons to whom those benefits will be paid;

 

(v)To authorize the payment of benefits from the Plan;

 

(vi)To establish the performance targets, goals and weightings that must be
satisfied in order for a Quarterly Incentive Award to become payable hereunder;
and

 

(vii)To revise or amend the Appendices to this Plan.

 



-5-

 

  



Radiant Discretionary Management Incentive Compensation Plan



 

 

III

ELIGIBILITY TO PARTICIPATE FOR A PLAN YEAR

 

Each individual who is an Employee of the Corporation, or of any Subsidiary, on
a salaried basis and who is specifically appointed by the Board (by name or by
reference to title) to participate in this Plan for a Plan Year shall be
eligible to participate in the Plan for such Plan Year. No individual shall be
entitled to participate in the Plan for any Plan Year solely because he or she
is classified as an Employee for such Plan Year.

-6-

 

  



Radiant Discretionary Management Incentive Compensation Plan



 

 



IV

QUARTERLY INCENTIVE AWARDS

 

(a) Declaration of Quarterly Incentive Award. Subject to the provisions of
Section 4(b) hereof, for each Plan Quarter with respect to which the Committee
determines that Quarterly Incentive Awards are intended to be paid, the
Corporation shall pay to each Employee who is a Participant for such Plan
Quarter a Quarterly Incentive Award, if any, equal to his or her “Final Bonus”
determined pursuant to the provisions of Section 4(c) (subject to the provisions
of Section 4(e)).

 

(b) Payments of Quarterly Incentive Award. Payment of a Quarterly Incentive
Award shall be made as follows: (i) for the first three Plan Quarters of a Plan
Year, on the first payroll date following the filing with the United States
Securities and Exchange Commission (the “SEC”) of the Corporation’s Form 10-Q
for such Plan Quarter and (ii) for the last Plan Quarter (starting on April 1st)
of a Plan Year, on the first payroll date following the filing with the SEC of
the Corporation’s form 10-K for the related Plan Year. Notwithstanding any other
provision of this Plan to the contrary, a Participant shall not be entitled to
receive a Quarterly Incentive Award under this Plan for a Plan Quarter if, prior
to the payment of such Quarterly Incentive Award he or she voluntarily
terminates his or her employment with the Corporation or with any Subsidiary or
his or her employment with the Corporation or with any Subsidiary is terminated
for Cause, regardless of when the events giving rise to such termination
occurred. In the case of a Participant who dies or whose employment with the
Corporation and each Subsidiary is terminated due to his or her becoming
“totally and permanently disabled” (as defined under the Corporation’s long-term
disability program) during such Plan Quarter while actively employed by the
Corporation or by any Subsidiary and prior to his or her engaging in any action
or inaction that would satisfy the definition of “Cause” under this Plan, he or
she (or in the case of his or her death, his or her spouse or, if he or she is
not survived by his or her spouse, his or her estate) shall be entitled to
payment, at the time and in the manner set forth above, of the Quarterly
Incentive Award that otherwise would be payable to such Participant had he or
she remained in the employ of the Corporation or with any Subsidiary through the
end of the Plan Quarter and attained the Target “Total Goal Achievement
Percentage” (as such term is described below) for such Plan Quarter. In the case
of Participants who are Executives with respect to whom Section 162(m) of the
Code will otherwise limit the deductibility of compensation paid to them for a
Plan Year, no payment will be made under this Plan for any Plan Quarter included
in such Plan Year until the Committee (composed solely of two or more Outside
Directors) certifies that the applicable performance goals and targets utilized
hereunder have been satisfied for such Plan Quarter.

 



-7-

 



 



Radiant Discretionary Management Incentive Compensation Plan



 

 

(c) Determination of Amount of Quarterly Incentive Award. Subject to the
provisions of Section 4(b) hereof, the amount of a Quarterly Incentive Award
payable to a Participant with respect to a Plan Quarter shall be determined as
follows:

 

I. Preliminary Bonus

 

(i)Prior to the beginning of a Plan Year including a Plan Quarter with respect
to which Quarterly Incentive Awards are expected to be paid, the Committee shall
determine the target percentage of each Participant’s Compensation that
initially is determined to be paid as Quarterly Incentive Awards for such Plan
Year. Such percentage of Compensation is hereinafter referred to as the “Initial
Target Bonus.” The Initial Target Bonus of each Participant (or of each class of
Participant) is set forth in Table 1 of Appendix I to this Plan.

 

(ii)Also prior to the beginning of each Plan Quarter, the Committee (composed of
“independent directors” as such term is defined in Section 803(A) of the
NYSE/AMEX Listing Standards) or, in the case of Participants who are not
“officers” of the Corporation (within the meaning of the NYSE/AMEX Listing
Standards), the CEO in conjunction with his management team, shall determine the
goals, targets and weightings to which each Participant (or class of
Participants) is subject, in part, to determine his bonus. Such goals, targets
and weightings will be communicated to each Participant.

 

(iii)At the end of each Plan Quarter the Committee shall determine the extent to
which the targets related to each Participant’s goals have been satisfied for
such Plan Quarter. This amount, expressed as a percentage of each Target, is
called the individual “Goal Achievement Rating.” The individual Goal Achievement
Rating is then multiplied by the related weighting assigned to it at the
beginning of the Plan Quarter to determine the individual “Goal Achievement
Percentage.” The Goal Achievement Percentages for all of the Goals will be
summed to determine the “Total Goal Achievement Percentage” for the Participant.
If the Total Goal Achievement Percentage is 50% or lower, his or her Total Goal
Achievement Percentage will be deemed to be 0%.

 



-8-

 

  



Radiant Discretionary Management Incentive Compensation Plan



 

 

(iv)Each Participant’s Initial Target Bonus is then multiplied by his or her
Total Goal Achievement Percentage to determine his or her “Preliminary Bonus.”

 

(v)The Preliminary Bonuses of each of the Participants are then summed up to
determine the “Aggregate Preliminary Bonuses.” Each Participant’s Preliminary
Bonus will then be divided by the amount of the Aggregate Preliminary Bonuses to
determine each such Participant’s “Preliminary Bonus Percentage.”

 

II. Quarterly Bonus Pool and Final Bonus

 

 

(i)Prior to the beginning of each Plan Year, the Quarterly Bonus Pools for the
various categories of Participants will be established by the Committee and set
forth in Table 2 of Appendix I to this Plan.

 

(ii)Each Participant’s “Final Bonus” for a Plan Quarter is then determined by
multiplying the amount held in the Quarterly Bonus Pool to which the Participant
is assigned in Table 2 of Appendix I to this Plan by each such Participant’s
Preliminary Bonus Percentage.

 

(d) Performance Measures. With respect to those Plan Years beginning with the
Plan Year in which the deduction limitations set forth under Code Section 162(m)
will otherwise limit the aggregate Quarterly Incentive Awards granted hereunder
(or any other compensation) to any Executive for such Plan Year, the declaration
of Quarterly Incentive Awards and the factors set forth in the tables contained
in Appendix I hereto shall be determined in advance of such Plan Year by Outside
Directors to the extent they apply to Executives. Furthermore, the Goals to be
used for purposes of grants to Executives shall be as follows, unless and until
the Committee proposes for stockholder vote a change in such general Goals:

 

(i)Total stockholder return (measured as the sum of the Corporation’s common
stock (the “Common Stock”) appreciation and dividends declared).

 

(ii)Return on invested capital in relation to target objectives.

 



-9-

 



 



Radiant Discretionary Management Incentive Compensation Plan



 

 

(iii)Share earnings/earnings growth in relation to target objectives.

 

(iv)Cash flow/cash flow growth in relation to target objectives.

 

(v)Cost of services to consumers in relation to target objectives.

 

In the event that applicable tax and/or securities laws change to permit
Committee discretion to alter the governing performance measures without
obtaining stockholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining stockholder approval.

 

(e) Manner of Payment of Final Bonus. Each Participant’s Final Bonus for a Plan
Quarter will be paid to him in the manner set forth in Table 3 of Appendix I to
this Plan. To the extent part of a Participant’s Final Bonus is to be paid in
the form of options to purchase shares of the Corporation’s common stock, par
value $0.001 per share (the “Common Stock”), the number of shares of Common
Stock subject to such options shall be determined by dividing the amount of his
Final Bonus to be paid in stock options by the fair market value of one share of
Common Stock determined as of the date the stock options are granted. Such
number of shares subject to the stock options shall be increased, if applicable,
by multiplying the number of shares of Common Stock that otherwise would be
subject to acquisition under the stock options by the appropriate “Option
Multiplier” set forth in Table 3 of Appendix I to this Plan. The stock options
shall be granted under the Radiant Logistics, Inc. 2005 Stock Incentive Plan
and/or under the Radiant Logistics, Inc. 2012 Stock Option and Performance Award
Plan (the “Stock Plans”) sponsored by the Corporation and the determination of
the fair market value of the Corporation’s Common Stock (as of the date of grant
of the stock options) shall be made pursuant to the applicable provisions set
forth in the appropriate Stock Plan or Plans.

 

(f) Discretionary Nature of Payments. Notwithstanding any other provision of
this Plan to the contrary, the amount of a Participant’s Quarterly Incentive
Award may be reduced in any amount and at any time (including a complete
reduction to $0.00) by action of the Board (in the case of Quarterly Incentive
Award payments that otherwise would have been made to the Corporation’s Chief
Executive Officer) and by action of the Chief Executive Officer (in the case of
Quarterly Incentive Award payments that otherwise would have been made to any
other Participant).

 

(g) Clawback of Payments. Notwithstanding any provision of this Plan to the
contrary, each Participant’s benefits paid hereunder may be subject to
recoupment by the Corporation to the extent required under the applicable
requirements of Section 304 of the Sarbanes-Oxley Act of 2002 and/or Section 954
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, each
as in effect from time to time, and any applicable rules and regulations with
respect thereto that are promulgated thereunder by the SEC and the exchange(s)
and/or other trading facility(ies) on which any class of securities of the
Corporation is traded. To the extent these recoupment rules apply to any
Participant, but without in any way limiting the generality of the foregoing,
the Participant’s Quarterly Incentive Awards shall be subject to recoupment
under the Corporation’s clawback policy, as in effect from time to time (the
“Clawback Policy”), to the extent provided therein. The Corporation intends, but
the Corporation does not and cannot guarantee, that to the extent any payment
under this Plan qualifies as non-qualified deferred compensation (as defined
under Section 409A of the Code and the regulations promulgated thereunder) any
recoupment required under this Section 4(g) shall either be exempt from Section
409A of the Code or comply with the applicable requirements of Section 409A of
the Code regarding the prohibited acceleration of payments of deferred
compensation.

 



-10-

 

 







Radiant Discretionary Management Incentive Compensation Plan



 

V

MISCELLANEOUS PROVISIONS

 

(a) Assignment or Transfer. No right to any accrued but unpaid Quarterly
Incentive Award shall be sold, assigned, redeemed, pledged, transferred or
otherwise encumbered by a Participant except by will or the laws of descent and
distribution.

 

(b) Withholding Taxes. The Corporation (or the appropriate Subsidiary) shall
have the right to deduct from all payments hereunder any federal, state, local
or foreign taxes required by law to be withheld with respect to such payments.

 

(c) Costs and Expenses. The costs and expenses of administering the Plan shall
be borne by the Corporation and shall not be charged against any award nor to
any employee receiving a Quarterly Incentive Award.

 

(d) Funding of Plan. The Plan shall be unfunded. Neither the Corporation nor any
Subsidiary shall be required to segregate any of its assets to assure the
payment of any Quarterly Incentive Award under the Plan. Neither the
Participants nor any other persons shall have any interest in any fund or in any
specific asset or assets of the Corporation or any other entity by reason of any
accrued but unpaid Quarterly Incentive Award. The interests of each Participant
hereunder are unsecured and shall be subject to the general creditors of the
Corporation and the appropriate Subsidiary.

 

(e) Other Incentive Plans. The adoption of the Plan does not preclude the
adoption by appropriate means of any other incentive plan for employees of the
Corporation or any Subsidiary.

 

(f) Severability. In case any provision of this Plan shall be held illegal or
void, such illegality or invalidity shall not affect the remaining provisions of
this Plan, but shall be fully severable, and the Plan shall be construed and
enforced as if said illegal or invalid provisions had never been inserted
herein.

 

(g) Payments Due Missing Persons. The Corporation shall make a reasonable effort
to locate all persons entitled to benefits under the Plan; however,
notwithstanding any provisions of this Plan to the contrary, if, after a period
of one (1) year from the date such benefits shall be due, any such persons
entitled to benefits have not been located, their rights under the Plan shall
stand suspended. Before this provision becomes operative, the Corporation shall
send a certified letter to all such persons at their last known addresses
advising them that their rights under the Plan shall be suspended. Subject to
all applicable state laws, any such suspended amounts shall be held by the
Corporation for a period of one (1) additional year and thereafter such amounts
shall be forfeited and thereafter remain the property of the Corporation or the
appropriate Subsidiary.

 



-11-

 



 



Radiant Discretionary Management Incentive Compensation Plan



 

 

(h) Liability and Indemnification. (i) Neither the Corporation nor any
Subsidiary shall be responsible in any way for any action or omission of the
Committee, or any other fiduciaries in the performance of their duties and
obligations as set forth in this Plan. Furthermore, neither the Corporation nor
any Subsidiary shall be responsible for any act or omission of any of their
agents, or with respect to reliance upon advice of their counsel, provided that
the Corporation and/or the appropriate Subsidiary relied in good faith upon the
action of such agent or the advice of such counsel.

 

(ii) Neither the Corporation, any Subsidiary, the Committee, nor any agents,
employees, officers, directors or shareholders of any of them, nor any other
person shall have any liability or responsibility with respect to this Plan,
except as expressly provided herein.

 

(i) Incapacity. If the Committee shall receive evidence satisfactory to it that
a person entitled to receive payment of any Quarterly Incentive Award is, at the
time when such benefit becomes payable, physically or mentally incompetent to
receive such Award and to give a valid release thereof, and that another person
or an institution is then maintaining or has custody of such person and that no
guardian, committee or other representative of the estate of such person shall
have been duly appointed, the Committee may make payment of such Quarterly
Incentive Award otherwise payable to such person to such other person or
institution and the release by such other person or institution shall be a valid
and complete discharge for the payment of such Quarterly Incentive Award.

 

(j) Cooperation of Parties. All parties to this Plan and any person claiming any
interest hereunder agree to perform any and all acts and execute any and all
documents and papers which are necessary or desirable for carrying out this Plan
or any of its provisions.

 

(k) Nonguarantee of Employment. Nothing contained in this Plan shall be
construed as a contract of employment between the Corporation (or any
Subsidiary), and any employee or Participant, as a right of any employee or
Participant to be continued in the employ of the Corporation (or of any
Subsidiary), or as a limitation on the right of the Corporation or any
Subsidiary to discharge any of its employees, at any time, with or without cause
(subject to the terms of any applicable employment agreement).

 

(l) Notices. Each notice relating to this Plan shall be in writing and delivered
in person, by recognized overnight courier or by certified mail to the proper
address. All notices to the Corporation or the Committee shall be addressed to
it at 405 114th Avenue SE, Bellevue, WA 98004, Attn: General Counsel. All
notices to Participants, former Participants, beneficiaries or other persons
acting for or on behalf of such persons shall be addressed to such person at the
last address for such person maintained in the Committee’s records.

 



-12-

 



 



Radiant Discretionary Management Incentive Compensation Plan



 

 

(m) Governing Law. All questions pertaining to the validity, construction and
administration of the Plan shall be determined in accordance with the laws of
the State of Delaware without regard to its principles of conflicts of law. In
the event that either party is compelled to bring a claim related to this Plan,
to interpret or enforce the provisions of the Agreement, to recover damages as a
result of a breach of the terms of this Plan, or from any other cause (a
“Claim”), such Claim must be processed in the manner set forth below:

 

(i) THE SOLE AND EXCLUSIVE METHOD TO RESOLVE ANY CLAIM IS ARBITRATION, AND EACH
PARTY WAIVES THE RIGHT TO A JURY TRIAL OR COURT TRIAL. Neither party shall
initiate or prosecute any lawsuit in any way related to any Claim covered by the
terms of this Plan.

 

(ii) The arbitration shall be binding and conducted before a single arbitrator
in accordance with the then-current JAMS Arbitration Rules and Procedures for
Employment Disputes or the appropriate governing body, as modified by the terms
and conditions of this paragraph. Venue for any arbitration pursuant to this
Plan will lie in Seattle, Washington. The arbitrator will be selected by mutual
agreement of the parties or, if the parties cannot agree, then by striking from
a list of arbitrators supplied by JAMS or the appropriate governing body. The
parties to the arbitration shall each pay an equal amount of the arbitrator’s
fees and arbitration costs (recognizing that each side bears the cost of its own
deposition(s), witness, expert and attorneys’ fees and other expenses as and to
the same extent as if the matter were being heard in a court of law). Upon the
conclusion of the arbitration hearing, the arbitrator shall issue a written
opinion revealing, however briefly, the essential findings and conclusions upon
which the arbitrator’s award is based. The award of the arbitrator shall be
final and binding. Judgment upon any award may be entered in any court having
jurisdiction thereof.

 

(n) Section 409A of the Code.

 

(i) This Plan and is intended to comply with the requirements of Section 409A of
the Code (“Section 409A”). Payments of Non-Qualified Deferred Compensation (as
such term is defined under Section 409A and the regulations promulgated
thereunder) may only be made under this Plan upon an event and in a manner
permitted by Section 409A. Any amounts payable solely on account of an
involuntary separation from service of the Participant within the meaning of
Section 409A shall be excludible from the requirements of Section 409A, either
as involuntary separation pay or as short-term deferral amounts, to the maximum
possible extent. For purposes of Section 409A, the right to a series of
installment payments under this Plan shall be treated as a right to a series of
separate payments.

 

-13-

 



 



Radiant Discretionary Management Incentive Compensation Plan



 



 

(ii) To the extent required by Section 409A, and notwithstanding any other
provision of this Plan to the contrary, no payment of Non-Qualified Deferred
Compensation will be provided to, or with respect to, the Participant on account
of his separation from service until the first to occur of (i) the date of the
Participant’s death or (ii) the date which is one day after the six (6) month
anniversary of his or her separation from service, but in either case only if he
or she is a “specified employee” (as defined under Section 409A(a)(2)(B)(i) of
the Code and the regulations promulgated thereunder) in the year of his
separation from service. Any payment that is delayed pursuant to the provisions
of the immediately preceding sentence shall instead be paid in a lump sum
promptly following the first to occur of the two dates specified in such
immediately preceding sentence.

 

(iii) Any payment of Non-Qualified Deferred Compensation made pursuant to a
voluntary or involuntary termination of the Participant’s employment with the
Corporation shall be withheld until the Participant incurs both (i) a
termination of his or her employment relationship with the Corporation and (ii)
a “separation from service” with the Corporation, as such term is defined in
Treas. Reg. Section 1.409A-1(h).

 

(iv) If a Participant is permitted to elect to defer a Plan payment, such
election shall be made in accordance with the requirements of Code Section 409A.
Each initial deferral election (an “Initial Deferral Election”) must be received
by the Committee prior to the following dates or will have no effect whatsoever:

 

(a)   Except as otherwise provided below, the December 31st immediately
preceding the year in which the compensation is earned;

 

(b)   With respect to any long-term incentive pay that qualifies as
“performance-based compensation” within the meaning of Code Section 409A, by the
date six (6) months prior to the end of the performance measurement period
applicable to such incentive pay provided such additional requirements set forth
in Code Section 409A are met;

 

(c)   With respect to “fiscal year compensation” as defined under Code
Section 409A, by the last day of the Company's fiscal year immediately preceding
the year in which the fiscal year compensation is earned; or

 



-14-

 



 



Radiant Discretionary Management Incentive Compensation Plan



 

 

(d)   With respect to mid-year awards or other legally binding rights to a
payment of compensation in a subsequent year that is subject to a forfeiture
condition requiring the Participant’s continued service for a period of at least
twelve (12) months, on or before the thirtieth (30th) day following the grant of
such award, provided that the election is made at least twelve (12) months in
advance of the earliest date at which the forfeiture condition could lapse.

 

The Committee may, in its sole discretion, permit Participants to submit
additional deferral elections in order to delay, but not to accelerate, a
payment, or to change the form of payment of an amount of deferred compensation
(a “Subsequent Deferral Election”), if, and only if, the following conditions
are satisfied: (i) the Subsequent Deferral Election must not take effect until
12 months after the date on which it is made, (ii) in the case of a payment
other than a payment attributable to the Participant's death, disability or an
unforeseeable emergency (all within the meaning of Section 409A of the Code) the
Subsequent Deferral Election further defers the payment for a period of not less
than five years from the date such payment would otherwise have been made and
(iii) the Subsequent Deferral Election is received by the Committee at least
12 months prior to the date the payment would otherwise have been made. In
addition, Participants may be further permitted to revise the form of payment
they have elected, or the number of installments elected, provided that such
revisions comply with the requirements of a Subsequent Deferral Election.

 

(v) The preceding provisions of this Section V(n) shall not be construed as a
guarantee by the Corporation or by any Subsidiary of any particular tax effect
to the Participant under this Plan. Neither the Corporation nor any Subsidiary
shall be liable to the Participant for any additional tax, penalty or interest
imposed under Section 409A nor for reporting in good faith any payment made
under this Plan as an amount includible in gross income under Section 409A.

 

(o) Certain Rules of Construction.

 

(i) The headings and subheadings set forth in this Plan are inserted for the
convenience of reference only and are to be ignored in any construction of the
terms set forth herein.

 

(ii) Wherever applicable, the neuter, feminine or masculine pronoun as used
herein shall also include the masculine or feminine, as the case may be.

 



-15-

 



 



Radiant Discretionary Management Incentive Compensation Plan



 

 

(iii) The words “hereof,” “herein,” “hereunder” and similar words refer to this
Plan as a whole and not to any particular provision of this Plan; and any
subsection, Section, Schedule, Appendix or Exhibit references are to this Plan
unless otherwise specified.

 

(iv) The term “including” is not limiting and means “including without
limitation.”

 

(v) References in this Plan to any statute or statutory provisions include a
reference to such statute or statutory provisions as from time to time amended,
modified, reenacted, extended, consolidated or replaced (whether before or after
the date of this Plan) and to any subordinate legislation made from time to time
under such stature or statutory provision.

 

(vi) References to this Plan or to any other document include a reference to
this Plan to such other document as varied, amended, modified, novated or
supplemented from time to time.

 

(vii) References to “writing” or “written” include any non-transient means of
representing or copying words legibly, including by facsimile or electronic
mail.

 

(viii) References to “$” are to United States Dollars.

 

(ix) References to “%” are to percent.

 



-16-

 



 



Radiant Discretionary Management Incentive Compensation Plan



  

 

VI

AMENDMENT OR TERMINATION OF PLAN

 

Subject to the requirements of Section 409A of the Code, the Board of Directors
of the Corporation shall have the right to amend, suspend or terminate the Plan
at any time and in any manner. In the event the Plan is terminated during a Plan
Quarter, no Quarterly Incentive Award shall be payable hereunder for such Plan
Quarter nor for any subsequent period of time. Notwithstanding any other
provision of this Plan to the contrary, the Committee shall have the authority
to amend or revise, prior to the Plan Years to which such amendments or
revisions apply, any and all of the provisions and factors set forth in the
Appendices to this Plan.



-17-

 

 

 



Radiant Discretionary Management Incentive Compensation Plan



 

 



APPENDIX I

 

QUARTERLY INCENTIVE AWARDS

 

Table 1

 

Class of Employee Initial Target Bonus (As a % of Compensation) Chief Executive
Officer 50% Leadership Team1 35% Station Managers 35% Other Managers /
Supervisors 25% Other Participants 15%

 

____________________________

1Composed as of May 11, 2012 of Dan Stegemoller, Todd Macomber, Mark Spizak,
John Klesch, Noel Howard, Michael von Loesch and Alesia Pinney.

 



-18-

 

 





Radiant Discretionary Management Incentive Compensation Plan



  

 

Table 2

 

Class of Employee

Quarterly Bonus Pool

 

Chief Executive Officer and Leadership Team 5% of the Corporation’s consolidated
EBITDA2 for the current Plan Quarter. Station Managers, Other Managers /
Supervisors and Other Participants 10% of the Station’s EBITDA net of corporate
fees for the current Plan Quarter.

 



 

Table 3

 

Class of Employee Cash Percentage of Final Bonus

Stock Option Percentage of Final Bonus

 

Option Multiplier Chief Executive Officer 75% 25% 1.75 Leadership Team 75% 25%
1.50 Station Managers 75% 25% 1.25 Other Managers / Supervisors 75% 25% 1.0
Other Participants 100% N/A N/A

 

__________________________

2 “EBITDA” shall mean the Corporation’s consolidated earnings before interest,
taxes, depreciation and amortization. 

 



-19-

 

 

 

Radiant Discretionary Management Incentive Compensation Plan



 



_____________________

 

Effective As Of July 1, 2012

 



 



